A motion having been made for notices to issue to the executors of the defendant, upon a suggestion that he was dead; on its appearing to the court that he had died in the fall of 1864, after (436) the Fall Term of the court, the motion was refused, and the suit adjudged to have abated.
From this judgment the plaintiff appealed.
Before the ordinance to change the jurisdiction of the courts, etc. (23 June, 1866), this suit would have abated by reason that two terms had elapsed after the defendant's death without making *Page 338 
his executor a party. But that ordinance provides that the time elapsed since 1 September, 1861, barring actions and suits, or presuming the satisfaction or abandonment of rights, shall not be counted. That ordinance prevented this suit from abating. We so held in Morris v. Avery, ante, 238. His Honor's ruling in this case was before that decision. There is error. Let this be certified, etc.
PER CURIAM.                                   There is error.
(437)